842 F.2d 330
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Steve ATKERSON, Steve, Murray, and Roy Peters, Plaintiffs-Appellees,v.Gordon C. DUKE et al., Defendants,George Wilson, Al Parke, Steve Berry and Steve Bail,Defendants-Appellants.
No. 87-5170.
United States Court of Appeals, Sixth Circuit.
March 28, 1988.

1
Before LIVELY and RALPH B. GUY, Jr., Circuit Judges and COHN, District Judge.*

ORDER

2
This cause having come on to be heard upon the record, the briefs, and the oral argument of the parties, and upon due consideration thereof;


3
It is ORDERED that the appeal be, and it hereby is dismissed for lack of jurisdiction;  Sinclair v. Schriber, 834 F.2d 103 (6th Cir.1987).



*
 The Honorable A. Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation